NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
The RCE claim amendment filed on 07/08/2021 is entered.  Claims 1-3 have been amended. Claims 1-3 are now pending and allowable.
REASONS FOR ALLOWANCE
In response to Applicant’s amendments/arguments filed on 07/08/2021, Claims 1-3 are now pending and allowable. Specifically, the amendment including a creating of recipient profile and generating a GUI utilizing both the rick recipient profile and the selected user risk interface including a plurality of risk data and risk imaged from the risk model.The closest prior art of record, U.S. PGPub 20110078073 (hereinafter “Annappindi”), U.S. PGPub 20140200953 to (hereinafter “Mun”), U.S. Patent 8050959 (hereinafter “Erdman”), and U.S. PGPub 20050071217 (hereinafter “Hoogs”) are directed to a  the risk model processor including a user interface manager and a risk user interface builder module which creates a real-time risk user interface template using a plurality of known risk user interface elements and creating user interface elements for at least one new risk interface element based on the real-time risk analysis needs of the recipient, wherein the risk user interface manager selecting a risk user interface template from a plurality of risk user interface templates stored in the one or more data storage mediums or from the real time risk user interface template created by the risk user interface builder module based on the selected recipient profile and the risk model; and the risk model processor generating a risk graphical user interface utilizing the selected recipient profile and the selected risk user interface template and including a plurality of risk data and a plurality of risk images from the risk model; the risk model processor initiating a communication including the risk graphical user interface to at least one recipient device associated with the selected recipient; and the at least one recipient device displaying the risk graphical user interface on a display of the recipient device. However, with respect to independent claim 1, Annappindi, Mun, Erdman, and Hoogs, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of the network over which a plurality of networked apparatuses communicate; a risk model analysis server, the risk model analysis server including: a risk model processor including instructions on a non-transitory computer medium, the non-transitory computer medium constituted by one or more data storage mediums; the risk model processor including a recipient profile manager and a recipient profile builder module which creates a real-time recipient profile using a plurality of known profile elements of recipient and filling in any profile element gaps based on the real-time risk analysis needs of the recipient, wherein the recipient profile manager selecting a first recipient profile from a plurality of recipient profiles stored in the one or more data storage mediums for a selected recipient or from the real time recipient profile created by the recipient profile builder module; 3Patent Application 16/145,065 MRI-U001the risk model processor determining a risk model for the selected recipient profile based on a risk analysis process determined by analyzing a plurality of risk data associated with the selected recipient profile associated with the selected recipient; (as per claim 1), thus rendering claims 1 as allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davis, Nancy J.. System For Improving Processes And Outcomes In Risk Assessment, .U.S. PGPub 20040172317A risk analysis system that takes an outcome oriented approach to analyzing risk assessment, training risk assessors as to best practices for assessing risk, and enabling monitoring of compliance with the best practices (the "System") is presented herein. The goal of the System is to determine compliance of risk assessment processes with best practices in the past and into the future using various performance measures such as economic gain and lost cost opportunities, identify in which phase of the risk assessment life-cycle these performance measures are the greatest, and focus improvement, training and monitoring efforts on these risk assessment phases using a hands-on-based approach.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683